
	

114 HR 477 IH: To extend the authority to establish a commemorative work on Federal land in the District of Columbia and its environs to honor Brigadier General Francis Marion and his service.
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 477
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Mr. Wilson of South Carolina (for himself, Mr. Sanford, Mr. Duncan of South Carolina, Mr. Gowdy, Mr. Mulvaney, Mr. Clyburn, Mr. Rice of South Carolina, and Mr. Hill) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To extend the authority to establish a commemorative work on Federal land in the District of
			 Columbia and its environs to honor Brigadier General Francis Marion and
			 his service.
	
	
 1.Extension of authorityNotwithstanding section 8903(e) of title 40, United States Code, the authority provided by section 331 of the Consolidated Natural Resources Act of 2008 (Public Law 110–229) shall continue to apply through May 8, 2018.
		
